ACCEPTED
                                                                                                       03-14-00418-CV
                                                                                                              4675180
                                         Alan B. Rich                                        THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                           Attorney and Counselor                                 3/27/2015 2:21:33 PM
                                          4244 Renaissance Tower                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                              1201 Elm Street
                                            Dallas, Texas 75270

Board Certified, Civil Appellate Law                                                 FILED
                                                                              Telephone:    IN
                                                                                         214.744.5100
Texas Board of Legal Specialization                                            3rd COURT  OF APPEALS
                                                                                    Fax: 214.744.5101
                                                                                   AUSTIN, TEXAS
Also Admitted in the State of Illinois                                 E-Mail: arich@alanrichlaw.com
                                                                              3/27/2015 2:21:33 PM
                                             March 27, 2015                     JEFFREY D. KYLE
                                                                                      Clerk

VIA E-FILING

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547, Austin, Texas 78711-2547

         RE:       Court of Appeals Number: 03-14-00418-CV
                   Trial Court Case Number: D-1-GN-14-001142

         Style: Keith H. Lamy and Keith H. Lamy, MD., P.A. v. John Hancock Life & Health
                Insurance Company

Dear Mr. Kyle:

       I received you letter of March 24, 2015. As requested, I am writing to confirm that I will
be presenting argument for the Appellants.

                                                          Very truly yours,




                                                          Alan B. Rich

ABR/hs

cc:      William S. Rhea (via eFiling)